Case 20-19952-RG     Doc 33   Filed 12/07/20 Entered 12/07/20 15:37:49      Desc Main
                              Document      Page 1 of 1



                                         United States Trustee

                                         Districts of Delaware and New Jersey



NOTICE TO UNITED STATES TRUSTEE OF CHANGE OF NO-ASSET CHAPTER CASE
TO ASSET CHAPTER 7 CASE


The following No-Asset Chapter 7 case should be designated as an Asset Chapter 7 case:

NAME OF CASE       Louis & Lynn Tenore

CASE NUMBER       20-19952

AMOUNT OF FUNDS ON HAND Unknown


IF THERE ARE NO FUNDS ON HAND, BUT ASSETS THAT WILL PRODUCE FUNDS ON
THIS ESTATE, INDICATE ACTUAL OR ESTIMATE VALUE OF THE ASSETS:

ACTUAL VALUE Unknown

ESTIMATED VALUE Unknown

OTHER INFORMATION RELATING TO STATUS OF CASE




SIGNATURE OF TRUSTEE          /s/ Benjamin A. Stanziale, Jr.

NAME OF TRUSTEE         Benjamin A. Stanziale, Jr.      DATED 12/07/2020
